MEMORANDUM DECISION AND JUDGMENT ENTRY.
After a trial to the bench, defendant-appellant Paul Stewart was convicted of escape for his May 1998 failure to report to his parole officer following his release from prison earlier that month in connection with a drug-possession conviction. We have sua sponte removed Stewart's appeal from the accelerated calendar.
Pursuant to Anders v. California (1967), 386 U.S. 738, 87 S.Ct. 1396, Stewart's appointed counsel has advised this court that, after a thorough review of the record, he is unable to discern any arguable assignments of error to present on appeal.  He has submitted an affidavit that states that he has apprised Stewart of his findings and that Stewart agrees with his conclusion.  Counsel now asks this court to conduct an independent review of the record to determine whether the proceedings in the trial court were free from prejudicial error.  See, also, Freels v. Hills (C.A.6, 1988),843 F.2d 958.
After reviewing the entire record, including the trial court's sentencing worksheet, we are satisfied that Stewart's counsel has provided him with a diligent and thorough search of the record, and that he has correctly concluded that the proceedings below were free from prejudicial error.  SeePenson v. Ohio (1988), 488 U.S. 75, 109 S.Ct. 346.  The judgment of the trial court is, accordingly, affirmed.
Although we conclude that this appeal is frivolous under App.R. 23 and has "no reasonable" cause under R.C. 2505.35, we refrain from taxing costs and expenses against Stewart because he is indigent.
Further, a copy of this Memorandum Decision and Judgment Entry shall constitute the mandate, which shall be sent to the trial court pursuant to App.R. 27.
Judgment affirmed.
Gorman, P.J., Painter and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.
To the Clerk:
Enter upon the Journal of the Court on August 13, 1999 per order of the Court _______________________________. Presiding Judge